Approval of Minutes of previous sitting
(FR) The Minutes of the sitting of Monday 14 January 2008 have been distributed.
Are there any comments?
(IT) Mr President, ladies and gentlemen, it is very kind of you to give me the floor 20 minutes after I asked for it, even though I am right opposite the presidency. I want to speak for the record and for the sake of democracy in this Chamber.
The Presidency of Parliament and all the group chairmen must realise that two wrongs do not make a right. What is politically useful is not always politically correct and after listening today to the Grand Mufti we have to decide in a manner that is clear and unequivocal for all of us whether we in this Chamber follow the democratic provisions of the Rules of Procedure or follow the interest each individual may have according to circumstances.
A mistake was made this morning with regard to Parliament's Rules of Procedure and we will not correct that error by voting today in an empty Chamber. We are making another mistake to the detriment of democracy here. I am not saying on behalf of the UEN Group whether it is important to discuss the waste in Italy at 9 p.m. this evening or at 5 p.m. tomorrow, or whether it is important for explanations of vote to follow the vote, as has always been the custom in this Parliament, when the vote is expressed as it should have been this morning. I do ask you, however, Mr President - and you may cut me off, that does not interest me at all - what this Parliament's Rules of Procedure say? Do you know? In regard to this question, you want to reply to this deserted Chamber that it should vote on the basis of those who were given the floor and not those who wanted to express an independent view! That is madness!
(FR) Madame President, I trust my tone will be as measured as your own was agitated. I gave you the floor because I wished to know whether you were for or against approval of the Minutes of Monday 14 January. You had nothing to say on that point. I was, however, courteous enough to hear you out and I hope that our colleagues will be similarly appreciative of the manner in which you chose to address the House.
I shall take it, therefore, that there are no comments, as Madame President is not seeking the floor again.
(The Minutes of the previous sitting were approved.)